I am unable to agree with the opinion in the above entitled cause, for the reason I do not believe the record supports the following portion of the opinion:
"The trial court found that the said company went upon said land with notice of the rights of the adverse parties, and that the Texas and Empire Petroleum Companies were not purchasers of the oil in good faith, and we think the preponderance of the evidence sustains the judgment of the trial court. The court also found that they were not acting in good faith and were not entitled to recover compensation for the expenditure incurred by them in development and operations of the lease. And while there may be some question as to the correctness and propriety of this holding, as a matter of law, this court has established the rule followed by the trial court and repeatedly held that `no recovery can be had for such expenditure, except where good faith is shown by the parties entering upon and developing oil and gas land, and purchasing the oil run therefrom, under void contracts.' And while it may seem inequitable to take advantage of the expenditure and labors of another and appropriate the benefits derived from such labor, yet we think the better rule has been followed by this court, and we find no reason for changing same at this time."
The record disclosed the plaintiffs introduced their evidence, some of which went to the effect the companies were not in good faith developing the premises, and knew their title was defective or void; this was material for the purpose of ascertaining whether the company should be allowed the costs of producing the oil, but the court refused to permit the defendants to introduce any contrary evidence, or evidence to support their contention that they acted in good faith believing they had a valid lease. The court did permit a few questions to be answered to support the contention that the defendant company entered upon the land and developed it upon the advice of George S. Ramsey. The record then disclosed that upon three different occasions the court stated as follows:
"I think that question of good faith has been absolutely closed by the opinion of the Supreme Court. The objection to the introduction of the testimony as to the offsetting of the oil production by the cost of the production and operation is, therefore, sustained."
And again the court on page 627 stated as follows:
"Which objection the court sustained because of the holding of the Supreme Court of this state in this case, and the other authorities which have been cited."
The court on page 655, case-made, stated as follows:
"By the Court: I would let you do that if it was not for the decision of the Supreme Court; it says by the exercise of proper diligence he could have known this.
"By Mr. Owen: You sustain the objection to the offer? *Page 251 
"By the Court: Sustained because of the holding of the Supreme Court in this case."
To my mind this is conclusive, when taken with the rest of the record, the trial court refused to permit the defendants to introduce their testimony to establish the question of whether they had acted in good faith in producing the oil, believing that they had a valid lease. The court says upon three different occasions that the former opinion of this court precluded him from hearing that defense. The former opinion of this court does not so hold, nor is the opinion in this case upholding the judgment of the lower court based upon the theory that the question was decided in the former opinion, but the opinion goes upon the theory that was an issue in the trial and the finding of the court was not clearly against the weight of the evidence. To me such a judgment cannot be proper, when the court below refused to permit the parties to introduce their entire defense upon this question. The record does disclose that prior to the time the defendant developed the premises, the plaintiff herein sought to enjoin it from drilling a well for the reason that plaintiff had a prior and valid lease. The district court refused that injunction. The case was then tried to the district court, and the court held the defendant company in this action had a valid lease and it was prior to the former lease. This court reversed that finding of the trial court. We are then confronted with this proposition. The trial court refused to enjoin the defendant company from drilling a well and held, in the action to determine which lease was valid, that the defendant company's lease was prior and valid. When that decision was reversed and upon an accounting, it is held that the defendant company acted in bad faith. This means that they had no reasonable grounds to believe they had a valid lease. To me this seems peculiar that the claim of the defendant company was sufficient for the trial court to hold its lease was valid and now hold there was no merit in the defendant's claim, and they did not actually believe that they had any valid title, although the district judge had held their title was valid and subsisting. There is another reason why in my mind the former opinion cannot apply to the Texas Company, and other purchasers of the oil, for the reason they were not parties to the former appeal nor parties in the lower court. They could have been made parties by supplemental pleadings, but the plaintiff did not see fit to make them parties in the original action. Not having made them parties in the original action, they cannot now contend that they are bound by the judgment to which they are not made parties.
For the reasons stated, I am unable to agree with the opinion, and therefore dissent.